Appeal by respondents from a final order and judgment entered in the Albany county clerk’s office on December 12, 1934, confirming the report of the referee in a certiorari proceeding to review an assessment for taxation for the year 1933 upon property of relator in the city of Albany. These premises were assessed at $102,000, and relator asked for a reduction to $50,000. The referee found the full value to be $68,400, with equalization rate eighty-one per cent, and reduced the assessment accordingly to $55,400. Aside from the usual expert testimony as to value, the proof shows that the total income received from the premises during the tax year in question was $6,100. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.